ORDER
This matter came on for hearing before the Supreme Court on September 15, 1995, on a Petition to Revoke Respondent’s License to Practice Law filed pursuant to Article III, Rule 24 of the Supreme Court Rules. On June 27, 1995, the Respondent was found guilty after entry of a guilty plea to one count of conspiracy in violation of 18 U.S.C. § 371. Respondent was sentenced by the United States District Court for the District of Rhode Island to a term of imprisonment of five (5) years, sentence suspended, and has been placed on probation for a period of five (5) years. After review of the Petition and hearing the arguments of counsel thereon, it is the considered opinion of this Court that the Petition be granted.
Accordingly, it is hereby ordered, adjudged and decreed that the Respondent, Andrew M. Cagen, be and he hereby is disbarred from the practice of law.
MURRAY, J., did not participate.